ACCEPTED
                                                                                                                                          05-15-01020-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
Appellate Docket Number:        05-15-01020-CR                                                                                       8/25/2015 2:18:34 PM
                                                                                                                                               LISA MATZ
                                                                                                                                                   CLERK
Appellate Case Style: Style:    Miguel Enrique Hernandez
                          Vs.   State of Texas

                                                                                                                 FILED IN
Companion Case:                                                                                           5th COURT OF APPEALS
                                                                                                              DALLAS, TEXAS
                                                                                                          8/25/2015 2:18:34 PM
                                                                                                                LISA MATZ
Amended/corrected statement:                                                                                      Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Miguel                                                         Lead Attorney
Middle Name: Enrique                                                   First Name:          Riann
Last Name:      Hernandez                                              Middle Name: Christine
Suffix:                                                                Last Name:           Moore
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                                Appointed       Retained    District Attorney      Public Defender
Pro Se:                                                                Firm Name:               Dallas County Public Defender's Office
                                                                       Address 1:           133 North Riverfront Boulevard, Lock Box 2
                                                                       Address 2:
                                                                       City:                Dallas
                                                                       State:       Texas                        Zip+4:    75207
                                                                       Telephone:           (214) 875-2361          ext.
                                                                       Fax:         (214) 875-2363
                                                                       Email:       riann.moore@dallascounty.org
                                                                       SBN:         24050279
                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Susan
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Hawk
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed       Retained        District Attorney     Public Defender
Pro Se:                                                                         Firm Name:               Dallas County District Attorney's Office
                                                                                Address 1:
                                                                                Address 2:           133 North Riverfront Boulevard, Lock Box 19
                                                                                City:                Dallas
                                                                                State:       Texas                            Zip+4:     75207
                                                                                Telephone:           (214) 653-3625              ext.
                                                                                Fax:         (214) 653-3643
                                                                                Email:       DCDAAppeals@dallascounty.org
                                                                                SBN:         00794284                                   Add Another Appellee/
                                                                                                                                             Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or       non-jury?
                                       Assaultive
or type of case):                                                               Date notice of appeal filed in trial court: August 13, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: August 13, 2015
Offense charged: Aggravated Assault                                             Punishment assessed: 15 Years TDCJ-ID

Date of offense:     September 27, 2014                                          Is the appeal from a pre-trial order?            Yes       No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: August 13, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: August 13, 2015
Date of hearing:                                         NA
Date of order:     August 13, 2015                       NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: August 13, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    283rd Judicial District Court                                    Clerk's Record:
County: Dallas                                                             Trial Court Clerk:        District     County
Trial Court Docket Number (Cause no):             F14-76506-T              Was clerk's record requested?          Yes      No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: Aug 25, 2015
                                                                           If no, date it will be requested:
First Name:       Rick                                                     Were payment arrangements made with clerk?           Yes   No
Middle Name:
Last Name:        Magnis
Suffix:
Address 1:        133 N. Riverfront Blvd., LB 33
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5862            ext.
Fax:
Email: Richard.Magnis@dallascounty.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes       No
Was reporter's record requested?          Yes         No
Was the reporter's record electronically recorded?            Yes   No
If yes, date requested: Aug 25, 2015
Were payment arrangements made with the court reporter/court recorder?               Yes        No


    Court Reporter                               Court Recorder
    Official                                     Substitute


First Name:       Mary
Middle Name:
Last Name:        Snider
Suffix:
Address 1:        133 N. Riverfront Blvd., LB 33
Address 2:
City:             Dallas
State:    Texas                      Zip + 4: 75207
Telephone:        214-653-5863            ext.
Fax:
Email: msnotto@aol.com



                                                                     Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: August 25, 2015

                                                                                      State Bar No: 24050279
Printed Name:

Electronic Signature: Riann Christine Moore                                           Name: Riann Christine Moore
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on August 25, 2015            .




Signature of counsel (or pro se party)                            Electronic Signature: Riann Christine Moore
                                                                         (Optional)

                                                                  State Bar No.:      24050279
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: August 25, 2015
Manner Served: eServe
First Name:       Susan
Middle Name:
Last Name:        Hawk
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        133 North Riverfront Boulevard, Lock Box 19
Address 2:
City:             Dallas
State     Texas                     Zip+4: 75207
Email:    DCDAAppeals@dallascounty.org




                                                                Page 5 of 5
                                         n        Yes   _.D_   Date - - - - - -




                                                                        CAUSE NO. F J/f- 7 ~s-o(,
vs.                         _~   /            I                 ------------ DISTRICT COURT a& I d
aJI(d/. /Y.e~ae~                                                DALLASCOUNTY, TEXAS
                                                                                                                ~




      DEFENDANT'S NOTICE OF APPEAL AND PAUPER OATH
           APPOINTMENT OF ATTORNEY ON APPEAL
TO THE HONORABLE JUDGE OF SAID COURT:

<:;omes now Defendant in the above cause and states: I am the defendant in the above cause; I was
convicted in this cause and now give Notice of Appeal to the Texas Court of Appeals for the Fifth
Supreme Judicial District of Texas of Dallas, Texas, and that I am penniless, destitute and indigent
person, too poor to employ counsel to represent me on the appeal, and too poor to pay for or give
security      for   the    Statement     of    Facts      and      a   true     copy      thereof     herein.
WHEREFORE, I pray that the COurt will appoint an attorney to represent me in this appeal and that the
Court will order the COurt Reporter of this Court to prepare and deliver me or my appointed Counsel the
original and a true copy of the Statement of Facts in this case, together with all exhibits attached thereto
if practical.



                                                          Defendant
 BEFORE ME, the undersigned authority, personally appeared the above Defenda.11~J!l~wn to me to be
 the person whose signature appears above, and after being duly sworn on:coarti $fi\h:!s:that he is the
·defendant in the above cause, and that the matters and things set forthJ~~jor~~ li~e.,true and
 correct in all things.                                              tj: · ··c. ,.      ··.:~ ( . '
                                                                                            \,{:).
 Felicia Pitre
 District Clerk
                                                                                          '>·  'i':. .. · .
 Dallas County, Texas

                                                   ORDER

li;,O.?fii!J=                            ~e   :::.:o appoint Counsel, it Is ~de~ the Honorable
·a regular li e sed and practicing attorney of Texas, be, and he/she is hereby appomted to represent
 Defendant in prosecuting his/her appeal herein, and it is further Ordered that the Court Reporter is
 hereby directed to transcribe al of the notes as same may appertain to his cause and as taken during the
 trial of this cause which began on
 and make Statement of    Facts      In dupUcate furnish .ame to defep;;i1funsel.
                                              and
.   ~




                                                                                                                   .'iHP   ?':-
                                                                                                                           "      ~




                                                                                                             v
                                                                                                 ~ ~~;~.     ~
                                                                                                 c    (/')   ...
                                                                                                 -t          CJl

                                                                             CAUSE NO. F         f¥ 7 65 {ft
     vs.                                                               d-tf )~         DISTRICTCOURT         ~
    ;1/,' ~&-   (' (   r   ibrtb'lR'e~                              DALLAS COUNTY, TEXAS


                                         NOTICE OF APPEAL
     TO THE HONORABLE JUDGE OF SAID COURT:

     Comes now Defendant in the above cause, and would show the Court that he has been convicted and
     sentenced in the above cause, and that he here and now in open Court gives Notice of Appeal to the
     Texas Court of Appeals for the Fifth Supreme Judicial District of Texas at Dallas, Texas.

     Respectfully submitted,




     Defend a

     I, the undersigned attorney, hereby represent to the Court that I represent the Defendant on this
     appeal.




     Attorney for Defendant
                                                                       -   --------------------

                         CauseNo.        £/L/70 5(}(




     I, judge of the trial court, certify this criminal case:
a    is not a plea-bargain case, and the defendant has the right of appeal, [or]
D    is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial,
     and not withdrawn or waived, and the defendant has the right of appeal, [or]
D    is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has
     the right of appeal, [or]
D    is a plea-bargain case, and the defendant has NO right of appeal, [or]
D    the defendant has waived the right of appeal, [or]
D    other (please specify):




Jud/!1 ~~~                                                        Date Signed

          I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas Rules
of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals' judgment and
opinion to my last known address and that I have only 30 days in which to file a prose petition for discretionary review in the
Court of Criminal Appeals. Tex. R. App. P. 68.2. I acknowledge that, ifl wish to appeal this case and ifl am entitled to do so,
it is my duty to inform my appellate attorney, by written communication, of any change in the address at which I am currently
living or any change in my current prison unit. I understand that, because of appellate deadlines, ifl fail to timely inform my
appellate attorney ~f any change in my address, I may lose the opportunity to fil~ a pro se petitio,!/ discretionary review.


 I                 ,      ~~                                                                   ~/
Defendant If not represented b                                    Defendant's Counsel    f( Sc e:; /1             c>t. { K~-
Mailing Address:                                                  Sta~e. Bar No.:  01-Lf e9 c:..:J ¥9 7 ..::::<__
                                                                  MailmgAddress:a- d.;).. V·or &=~ r-e::r-rf~,
Telephone #:                                                                                     ~ -+ 1.._     r
Fax# (if any):                                                    Telephone#:        r=:-& r--t-- - t:!Jr  ,-~7616</
                                                                                       1JI7- .LL. 7'8-- c-:;99C
                                                                  Fax# (if any):                  r          /       7
                                                                                       ~/7-777- 0163
* A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the
defendant's right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain
case- --- that is, a case in which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant---- a defendant may appeal only: (A) those
matters that were raised by written motion filed and ruled on before trial, or (B) after getting the trial court's permission to
appeal." TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).